Exhibit 10.7
NON-EMPLOYEE DIRECTOR COMPENSATION
On January 25, 2010, upon the recommendation of the Compensation Committee, the
Board of Directors of Quiksilver, Inc. (the “Company”) approved the following
revised compensation structure for non-employee directors, subject to
stockholder approval at the annual meeting to be held on March 26, 2010.
Cash Compensation
Effective March 26, 2010, non-employee directors of the Company will receive the
following cash compensation:

  -   $27,000 annual cash retainer for the Chair of the Audit Committee.     -  
$18,000 annual cash retainer for the Chair of other Board committees.     -  
$13,500 cash retainer per committee membership, excluding Chairs.

The annual cash retainers will be payable quarterly.
Equity Compensation
          Effective March 26, 2010, under the Director Automatic Grant Program
of our 2000 Stock Incentive Plan, we make automatic equity awards to our
non-employee directors consisting of an option to purchase 25,000 shares of
common stock and 15,000 shares of restricted stock (i) on the date an individual
first commences service as a non-employee director and (ii) on the date of each
annual meeting of our stockholders, provided the non-employee director continues
to serve as a non-employee director after such meeting and has served as a
non-employee board member for at least six months.
          Each option grant under the Director Automatic Grant Program has an
exercise price per share equal to the fair market value per share of our common
stock on the grant date and has a maximum term of seven years, subject to
earlier termination following the optionee’s cessation of service on the board.
Each option is immediately exercisable and fully vested for all of the option
shares. Each option grant held by an optionee upon his or her termination of
board service remains exercisable for up to a twelve (12)-month period following
their termination date.
          Each restricted stock award vests in a series of three successive
equal annual installments over the period beginning with the date of such award.
The vesting dates with respect to the annual awards of restricted stock occur on
the first, second and third anniversaries of the award date, or, if earlier, the
day immediately preceding the date of our annual meeting of stockholders for
each such year. An initial award of restricted stock vests on the first, second
and third anniversaries of the award date. Non-employee directors will not vest
in any additional shares of restricted stock following his or her cessation of
service as a board member; provided, however, that if such cessation of board
service occurs by reason of his or her death or disability, then all outstanding
shares of restricted stock immediately vest. Restricted stock awards also vest
in full on an accelerated basis upon the occurrence of certain changes in
control of Quiksilver, Inc. during the period of board service. As the
restricted stock awards vest, the underlying shares of common stock cease to be
subject to any restrictions, other than applicable securities laws.
Clothing Allowance and Expense Reimbursement
          Non-employee directors receive an annual allowance of up to $2,000 to
purchase apparel and other Company products. Directors are reimbursed for travel
and other out-of-pocket expenses incurred by them that are incidental to their
service as directors.

